UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 22, 2013 VENZA GOLD CORP. (Exact name of registrant as specified in its charter) BRITISH COLUMBIA, CANADA 000-54800 99-0364150 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) #810 – 789 West Pender Street Vancouver, BC V6C 1H2 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (604) 787-2811 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 7 – REGULATION FD ITEM 7.01 REGULATION FD DISCLOSURE. News Release dated August 22, 2013 Attached as Exhibit 99.1 to this report, and incorporated by reference herein, is a news release issued by the Venza Gold Corp. (the “Company”) on August 22, 2013. The news release announces results of the Company’s geochemical soil survey on its Os Gold Claim located in the Osoyoos Mining Division, British Columbia. This information is furnished pursuant to Item 7.01 of Form 8-K and shall not be deemed to be "filed" for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liability under that section, nor shall it be deemed incorporated by reference into any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. By filing this report on Form 8-K and furnishing this information, the Company makes no admission as to the materiality of any information in this report that is required to be disclosed solely by reason of Regulation FD. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits Exhibit Number Description of Exhibit News Release dated August 22, 2013. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VENZA GOLD CORP. Date: August 26, 2013 By: /s/Gerry Diakow Gerry Diakow President, Chief Financial Officer and Director 2
